Ames, C.
This is a proceeding in error to reverse a judgment for the plaintiffs, in an action by and on behalf of a widow and her minor children to recover damages from retail liquor dealers and their sureties, for having caused the •death of the husband and father by furnishing him with alcoholic drinks. There are three principal defendants each having a separate license and place of business, and each having given a separate bond with sureties, but all are alleged, and two are found by the jury, to have contributed on the same day toward causing the intoxication resulting in the death complained of. Two of these principals, Horst and Loerke, reside and have their places of business in the city of Madison in Madison county, and the other, Smith, resides and has his plací1 of business in the village of Humphrey in Platte county. The1 action was brought in .Madison county, where Horst and Loerke and their sureties were served, and a summons was issued to Platte county where Smith and his sureties were served. Due but unavailing objection was taken to the jurisdiction of the court over Smith and his bondsmen, on *367the ground that the service was unauthorized and void, and each of the principals and his sureties separately objected for misjoinder of causes of action and of parties defendant.
We think that none of these objections is valid. 'The policy of the statute, as settled by decisions of this court extending over twenty years, is to render all licensed liquor dealer's jointly and severally liable for the consequences of intoxication to which they have in any degree contributed. Kerkow v. Bauer, 15 Neb. 150; Elshire v. Schuyler, 15 Neb. 561; Wardell v. McConnell, 23 Neb. 152. Counsel make a vigorous assault upon these decisions, especially the last cited of them, which they desire to have overruled. We are indisposed to recommend so radical a revolution in the jurisprudence of the state, the more so in view of the fact that the authorities assail (id appear to us to announce an obvious and necessary interpretation of the statute. Defendants in such cases are treated both by the statute and by the foregoing decisions as joint wrongdoes, but the statute also creates a right of contribution among them, an element unknown to the common law relative to joint tortfeasors. In this latter respect, the attitude of licensed liquor dealers toward each other and the public is analogous to that of mutual guarantors, each for all and all for each. Each has, therefore, within the meaning of section 41 of the code, an interest adverse to the plaintiff in any civil action for damages growing out of the traffic to which he is alleged to have contributed, and is a proper party to such an action. Wec-(ion 60 provides that an action may be brought in any comity in which “the defendant, or some one of the defendants, resides, or may be summoned,” and section 65, that whore an action is rightly brought in any county, a summons may be issued to and served in any other county, against any one or more of several defendants. It is quite clear from the foregoing that this action was rightly brought in Madison county; that Smith was a proper party thereto, and that he was lawfully served in Platte county. *368But Smith’s sureties are obligated for his entire obedience to the law, and are liable, not only for his several or separate breaches of it, but for such breaches thereof, or liabilities thereunder, as he may have committed or incurred jointly with other licensees under the liquor act. They, therefore, to the same degree as their principal, had an interest in the action adverse to the plaintiffs, were proper parties to the action, and were properly served in any county in the state to which a summons was issued.
It is admitted by the pleadings that the defendant, the Krug Browing Company, jointly with two other sureties, executed and delivered one of the bonds in suit, but it contended that the act was, as to the company, ultra ■vires, and that the instrument is therefore not obligatory upon it. The principal in this bond is the defendant Fred W. Horst. He carried on his business in a building belonging to the company and which he leased from it, and at the time he obtained his license, and of the execution and delivery of the bond, and as a part of the same transaction, he obligated himself to purchase beer for sale in his saloon exclusively from the company. It is alleged, and was proved to the satisfaction of the jury, that, in consideration of his agreement and of the renting of Hu* building, the company executed the bond, and loaned or advanced the money used in obtaining the license. The articles of incorporation of the company contain the following grant of power: “The general nature of the business to be transacted by the corporation is to do a general business of manufacturing and sale of lager beer, ale, porter and malt, the erection of suitable buildings for the carrying on of said business, and to buy, sell, lease, rent, exchange or otherwise handle real estate in the state of Nebraska, or elsewhere, and the execution of such deeds and leases, bonds, mortgages, notes and trust deeds as may be proper in connection with such business.” It thus dearly appears, as it seems to us, that the transaction above recited, in so far as it consisted of the leasing of the building and in securing a contract for the retailing of *369beer, was within the express terms of the charter, and that the execution of the bond was, under the circumstances, a necessary incident thereto. We take it that there is no better settled principle of law,' in this country, than that a grant of express powers includes within it implied authority to do any and all things necessary and convenient for the carrying of them into execution. In order that the company shall obtain revenues from its buildings, “in connection with its business,” it must have tenants engaged in vending its products; and, in order that a tenant shall so engage, it is indispensable that he have a local license under the statute, and he can procure such a license only by giving a bond like that in suit. The procuring of the bond is the initial and an indispensable step toward procuring a tenant for the company’s property and a customer for its beer, and is, we think, clearly within its charter powers.
These matters were pleaded in the reply in response to the defense of ultra vires tendered by the answer and the defendant complains because they were not stricken out upon motion as being a departure. We think the motion was properly overruled. The plaintiffs were not required to anticipate the defense, and the reply is solely responsive to the answer, and contains nothing inconsistent with the petition. It is incorrectly styled by counsel as the pleading of an estoppel. It goes merely to corroborate the allegation of the petition that the company became bound in the first instance by a val id contract. Perhaps the facts could have been proved without having been pleaded, but, if so, the pleading of them was mere sur-plusage which has wrought the company no injury.
Complaint is made that the trial judge, in stating tin; issue to the jury, copied Mrgely from the petition, and in one instance1, or more, referred them to that document, saying that the allegations of certain paragraphs of it were denied. That a more concise statement of the matters in dispute could have been made is probable1, but it is not made i o appear that the statement is incomplete or in *370any respect misleading, or that the defense was prejudiced thereby. This court has held that, under such circumstances, mere error in form will not work reversal. Murray v. Burd, 65 Neb. 427.
1. Intoxicating Liquors: Action: Partirs. Where different retail dealers in intoxicating liquors contribute by the sale of liquor to the intoxication of an individual which causes his death, such dealers and the sureties on their bonds, which are required by the statutes, may all be joined as defendants in one action, to recover for loss of the means of support by those who have suffered injury by reason of the death of such individual.
2. Pleadings. Where the plea of ultra vires is interposed by a defendant corporation in its answer, facts not inconsistent with the allegations of the petition may be pleaded' in the reply, in the nature of an estoppel or to show that the corporation was, under the circumstances, empowered to enter into the contract, the obligation of which is sought to be avoided.
*370Errors are assigned for the giving and refusal of a large number of other instructions, for the most part because the rulings in that regard were in accordance with the view of the rights and obligations of the parties, which the foregoing opinion approves. The discussion would be unduly prolonged by setting them forth in full, and no useful purpose would be subserved by so doing. We have examined, them carefully, and are confident that they worked the defendants, or any of them, no damages Tin* evidence was conflicting in some respects, but there was sufficient to maintain all the issues on behalf of the plaintiffs, except as against Smith and his sureties, in favor of whom the jury returned a verdict, and it is recommended that the judgment of the district court be affirmed.
Hastings and Oldham, CC., concur.
By the Court: For the reasons stated in the foregoing opinion, it is ordered that the judgment of the district court be
Affirmed.